Citation Nr: 0529025	
Decision Date: 10/28/05    Archive Date: 11/09/05

DOCKET NO.  04 32 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether the veteran is entitled to vocational rehabilitation 
training under the provisions of Chapter 31, Title 38, United 
States Code.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel




INTRODUCTION

The veteran-appellant served on active duty from October 1984 
to March 1985, October 1986 to October 1989, September 1990 
to December 1991, and February 1993 to December 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 determination by a 
Department of Veterans Affairs (VA) Vocational Rehabilitation 
Counseling Officer at the Detroit, Michigan, Regional Office 
(RO).  In July 2004, the veteran's claims file was 
transferred to the Waco, Texas, RO.  In September 2004, the 
veteran perfected an appeal of the April 2003 decision.  

In October 2005, pursuant to 38 U.S.C.A. § 7107 (West 2002) 
and 38 C.F.R. § 20.900(c) (2004), a Deputy Vice Chairman at 
the Board granted a motion submitted by the veteran's service 
representative to advance the veteran's case on the docket.  
The case is now ready for appellate review.  


FINDINGS OF FACT

1.  Service connection is currently in effect for asthma, 
evaluated at 30 percent disabling, and migraine headaches, 
evaluated as noncompensable.  These ratings, which constitute 
a 30 percent combined evaluation, have been in effect since 
November 2001.

2.  In April 2003, a VA counseling psychologist concluded 
that the veteran did not have an employment handicap because 
she had overcome her employability impairment through her 
previous education which included a bachelor's and master's 
degree, and that she was only now unemployed due to her 
voluntary desire to attend law school.

3.  The veteran's service-connected disabilities do not 
prevent her from obtaining and retaining employment 
consistent with her abilities, aptitudes and interests; and 
she does not have an employment handicap.

CONCLUSION OF LAW

The criteria for establishing entitlement to a program of 
vocational rehabilitation under Chapter 31 of Title 38, 
United States Code, have not been met.  38 U.S.C.A. §§ 3101, 
3102, 5107 (West 2002); 38 C.F.R. §§ 21.40, 21.51, 21.52 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a 
well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim. 38 U.S.C.A. §§ 5103A, 
5107(a) (West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) 
(2004).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the notice and duty to assist 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
are relevant to Chapter 51 of Title 38 of the United States 
Code and do not apply in vocational rehabilitation benefits 
which are governed by Chapter 31.  See Barger v. Principi, 16 
Vet. App. 132, 138 (2002) and Lueras v. Principi, 18 Vet. 
App. 435 (2004).  Nevertheless, the Board points out that the 
record reflects that the veteran and her representative were 
provided with a copy of the appealed April 2003 decision, and 
were provided a Statement of the Case dated in July 2004.  
These documents provided notification of the information and 
evidence necessary to substantiate this claim, and indicated 
to the veteran that they would make reasonable efforts to 
obtain relevant records adequately identified by the veteran.  
Further, the RO has provided the veteran with a complete 
vocational evaluation.  Thus, under the circumstances in this 
case, VA has satisfied its duties to notify and assist the 
veteran, and adjudication of this appeal poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  There is no indication that there 
is additional evidence that should or could be obtained prior 
to adjudicating this claim.  Thus, as all relevant evidence 
has been obtained, the Board can proceed.  See Quartucccio v. 
Principi, 16 Vet. App. 183 (2002).

Factual Background

The documentary evidence supports the following factual 
background.  During the veteran's active service in the 
United States Army, she was employed as an Executive 
Administrative Assistant from 1993 to 1995; a Personnel 
Service Manager from 1995 to 1996; and a Systems Analyst in 
Computer Operations from 1996 until her discharge from active 
duty in December 1999.  

In 1997, while on active duty, the veteran achieved a 
bachelor of science degree in criminal justice.  In 1999 and 
2000, while primarily on active duty, she completed a 
master's degree in business management.  

The veteran applied for VA disability compensation benefits 
immediately upon separation from service.  Service connection 
is currently in effect for asthma, evaluated at 30 percent 
disabling, and migraine headaches, evaluated as 
noncompensable.  These ratings, which constitute a 30 percent 
combined evaluation, have been in effect since November 2001.

In September 2000, the veteran matriculated into law school.  
She was still in attendance at law school at the time of her 
application for the Vocational Rehabilitation program in 
February 2003.

In March 2003, the veteran was referred to a Licensed 
Professional Counselor for the initial evaluation of her 
application for Chapter 31 vocational rehabilitation 
benefits.  In the report of that evaluation, it was noted 
that following service, the veteran decided to continue her 
education and entered law school.  She had not had much in 
the way of civilian employment in that she was a student when 
not in the military.  Between terms at school she did 
temporary work as a legal secretary and law clerk.  While in 
law school, she initially had academic problems, but 
subsequently improved her performance to an acceptable level.  
It was indicated that she had applied for vocational 
rehabilitation in order to get more financial assistance to 
help defray the cost of her schooling.  Career assessment 
testing revealed that the veteran's occupational interests 
fit under legal themes.  

During the counseling session, the veteran claimed that cold 
weather increased her service-connected asthma symptoms.  It 
was her plan, therefore, to move to a warmer climate upon 
completion of law school.  The veteran did not describe any 
other limitations from the asthma.  The reviewing counselor 
noted that one could make a case for an impairment to 
employment in that there may be restrictions from working in 
cold temperature conditions and in environments where the 
veteran would be exposed to fumes, toxic conditions, dust, 
pollen, and poor ventilation.  The licensed counselor opined, 
however, that "based on her college training to date 
(bachelor's and master's degrees, and law school), it appears 
she has overcome the effects of the impairment."  The 
counselor concluded that the veteran is employable in a 
suitable occupation, noting that she could obtain work as an 
administrative assistant, management trainee, executive 
secretary, or legal secretary, as well as related 
occupations.  The counselor elaborated that it was the 
veteran who had chosen to further her education, and that 
having overcome the effects of her impairment leads to the 
conclusion that she does not have an employment handicap.  

In April 2003, a VA vocational counseling psychologist 
reviewed the initial counseling evaluation and concurred with 
the reasoning of not finding an employment handicap.  

In April 2003, the RO denied the veteran's request for 
vocational rehabilitation under Chapter 31 based upon the 
foregoing counseling record.  The veteran perfected an appeal 
of that decision.  

In her September 2004 substantive appeal, the veteran argued 
against the finding that she had overcome the effects of her 
impairment to employability, and alleged that not obtaining 
and retaining employment was not within her control.  She 
stated that following her period of service, she was not able 
to obtain suitable employment, and in fact received 
unemployment compensation from the State of Texas until June 
2000.  She alleged that because the heat in Texas was 
triggering her service-connected migraines, she decided to 
leave the state for colder environs, and so she moved to 
Michigan and began law school.  She claimed that when she 
found herself struggling in law school, she worked very hard 
to try to find suitable employment, but all that she could 
find were temporary jobs at low wages.  She stated that it 
was because of her inability to find suitable employment that 
she decided to return to law school.  It was at that time 
that she determined that the cold harsh weather in Michigan 
was triggering her asthma and so she decided that she had to 
return to Texas.  She alleged that she would prefer to 
relocate to a northeastern state where there are more work 
opportunities, but because of her asthma her employment 
opportunities are limited and contribute to her impairment to 
employment.  

Analysis

A person is entitled to vocational rehabilitation under 
Chapter 31 if that person is a veteran with a service-
connected disability compensable at a rate of 20 percent or 
more, and that person is determined by the Secretary to be in 
need of rehabilitation because of an employment handicap.  38 
U.S.C.A. § 3102; 38 C.F.R. § 21.40.  An employment handicap 
is defined as an impairment of the veteran's ability to 
prepare for, obtain, or retain employment consistent with 
her/his abilities, aptitudes, and interests.  38 U.S.C.A. § 
3101; 38 C.F.R. § 21.51(b).  The term "impairment" is defined 
as a restriction on employability caused by disabilities, 
negative attitude towards the disabled, deficiencies in 
education and training, and other pertinent factors.  38 
C.F.R. § 21.51(c).  The law pertinently provides that an 
"employment handicap" does not exist when either the 
veteran's employability is not impaired, that is, when a 
veteran who is qualified for suitable employment does not 
obtain or maintain such employment for reasons within his/her 
control, or when the veteran has overcome the effects of 
impairment of unemployability through employment in an 
occupation consistent with his/her pattern of abilities, 
aptitudes, and interests, and is successfully maintaining 
such employment.  38 C.F.R. § 21.51(f)(2)(i) & (iii).

The veteran's claim has been denied based on a finding that 
she had previously overcome the effects of impairment of 
employability through advanced education in occupational 
fields consistent with her pattern of abilities, aptitudes, 
and interests, and that following her academic success, she 
voluntarily decided to attend law school rather than pursue 
employment in the fields in which she was educated.  If such 
is true, then a veteran does not have an "employment 
handicap" under VA regulations at 38 C.F.R. § 21.51(f)(2)(i).

In this case, the veteran has an impairment to employment, 
and her service-connected conditions significantly contribute 
to that impairment of her employment.  This is not in 
dispute.  Under VA regulations, however, when a veteran who 
is qualified for suitable employment does not obtain or 
maintain such employment for reasons within his/her control, 
the VA must find that an "employment handicap," as VA defines 
such a handicap, does not exist.

The record shows that the veteran was previously employed by 
the United States Army as an Executive Administrative 
Assistant, a Personnel Service Manager, and a Systems Analyst 
in Computer Operations.  It further discloses that she 
obtained a bachelor's degree in criminal justice and a 
master's degree in business management while in service.  
None of these occupational fields would likely expose the 
veteran to occupational hazards that could exacerbate her 
service-connected asthma, such as fumes, toxic conditions, 
dust, pollen, and/or poor ventilation.  This is so, 
particularly in comparison to the level of additional 
vocational training that she seeks by attendance of law 
school.  The record also shows that, while the veteran 
indicated that her service connected difficulties made it 
difficult for her to obtain employment in certain areas of 
the country, the vocational counselor found that there were 
many suitable opportunities in the fields in which the 
veteran could have held with her education and transferable 
skills that were obviously not region specific.  Although the 
veteran has argued that because her post-service efforts to 
obtain permanent employment were not successful she found it 
necessary to go to law school, there is no evidence that her 
service-connected disabilities were associated with her 
failure to obtain at least entry level employment in her 
previously chosen fields.  

Therefore, the Board must find that the veteran does not 
currently have an "employment handicap", and is not entitled 
to vocational rehabilitation under Chapter 31.  While it may 
be true that a law degree would generate more income and 
provide greater job flexibility, the overall record does not 
suggest that a law degree is needed to obtain an entry level 
position suitable for the veteran.  It is not only logical 
but entirely reasonable to conclude that if the veteran could 
find suitable employment as a lawyer, she should also be able 
to find suitable employment in either the criminal justice 
field or business management field, or any combination 
thereof.  In fact, it would be inconceivable to find 
otherwise.  

Furthermore, although the Chapter 31 provisions of suitable 
employment are subjective, the Board finds that these 
provisions do not require VA to provide unlimited training 
for the mere purpose of allowing the veteran to have more 
employment opportunities.  The veteran voluntarily chose to 
cease pursuit of employment in the field of her choice to 
attend law school for advancement to a higher-level position, 
not because she was unable to obtain an entry-level position 
in any one of the fields of her previous choice (i.e. 
criminal justice and/or business management).  While the 
veteran's service-connected disabilities do have some effect 
on her employment, which is reflected in the level of 
disability evaluation the veteran currently receives, the 
evidence of record shows that the veteran was qualified for 
suitable employment but did not pursue such employment for 
reasons within her control.  She therefore does not have an 
"employment handicap", such that she is entitled to 
vocational rehabilitation training.

As the evidence preponderates against the claim, the benefit-
of-the-doubt doctrine does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990).

ORDER

Entitlement to vocational rehabilitation training under the 
provisions of Chapter 31, Title 38, United States Code, is 
denied.




	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


